DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/8/2021 has been entered.
The drawings were received on 9/8/2021.  These drawings are accepted.
The objections over the Drawings as presented in the Office Action mailed 6/30/2021 have been withdrawn based on the amendment filed 9/8/2021.
The rejections under 35 U.S.C.102(a)(1) and 35 U.S.C. 103 as presented in the Office Action mailed 6/30/2021 have been withdrawn based on the amendments filed 9/8/2021.

Election/Restrictions
This application is in condition for allowance except for the presence of Claim 11 and Claim 12 directed to Species E, F, and G, non-elected without traverse in the reply filed 6/11/2021, while Claim 1 as amended 9/8/2021 is directed to the embodiment of Species A.  Accordingly, Claims 11 and 12 have been cancelled.

Reasons for Allowance
Claims 1-8 and 10 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest an illumination device comprising a laser light source emitting laser light; a wavelength converter converting the laser light to converted light of a different wavelength, a first light guide mixing the converted light while guiding, and a second light guide guiding the converted light mixed by the first light guide, and an output end of the first light guide is larger than an input end of the second light guide, as specifically called for in the claimed combinations.
The closest prior art, Oohashi et al. (WO 2013179961) does not disclose an output end of the first light guide is larger than an input end of the second light guide, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Oohashi et al. reference in the manner required by the claims.
While an illumination device including a laser light source emitting light to a wavelength converter, a first light guide mixing the light and emitting the light into a second light guide is known in the art, the combination of the first light guide mixing the light, the second light guide guiding the converted light mixed by the first light guide, and an output end of the first light guide is larger than an input end of the second light guide is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875